Exhibit 10.2

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT

Dated as of October 6, 2009

between

Ascent Solar Technologies, Inc.

and

Norsk Hydro Produksjon AS



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT, dated as of October 6, 2009 (this “Agreement”),
between NORSK HYDRO PRODUKSJON AS, a company organized under the laws of the
Kingdom of Norway (“Norsk Hydro,” and together with its permitted assignees,
“Selling Shareholder”), and ASCENT SOLAR TECHNOLOGIES, INC., a corporation
organized under the laws of the State of Delaware (“ASTI”).

RECITALS

WHEREAS, on September 29, 2009, ASTI and Norsk Hydro entered into a Securities
Purchase Agreement (the “Securities Purchase Agreement”; capitalized terms used
but not defined in this Agreement shall have the meanings ascribed to them in
the Securities Purchase Agreement), pursuant to which, upon the terms and
subject to the conditions thereof, Norsk Hydro will acquire, on the date hereof,
769,230 shares of common stock, par value $0.0001 per share (“Common Shares”),
of ASTI (the “ASTI Shares”);

WHEREAS, in connection with the Securities Purchase Agreement, ASTI has agreed
to provide Norsk Hydro certain registration rights with respect to its ASTI
Shares; and

WHEREAS, certain terms used in this Agreement are defined in Section 1.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual agreements and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Definitions.

(a) For purposes of this Agreement:

“affiliate” of a specified person means a person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified person.

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract, credit arrangement or otherwise, including the ownership,
directly or indirectly, of securities having the power to elect a majority of
the board of directors or similar body governing the affairs of such person.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, and all rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc., or any
successor entity thereof.

“person” means any individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” or “group”
each within the meaning of Section 13(d)(3) of the Exchange Act), trust,
association or entity or government, political subdivision, agency or
instrumentality of a government.

 

REGISTRATION RIGHTS AGREEMENT

Page 1



--------------------------------------------------------------------------------

“Registrable Securities” means the ASTI Shares held by Selling Shareholder
(including any securities issuable or issued or distributed in respect of any
such ASTI Shares by way of a stock dividend or stock split or in connection with
a combination of shares, recapitalization, reorganization, merger, amalgamation,
consolidation or otherwise). For purposes of this Agreement, Registrable
Securities shall cease to be Registrable Securities when (i) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the SEC and such Registrable Securities have been disposed
of pursuant to such effective Registration Statement, (ii) the entire amount of
the Registrable Securities proposed to be sold by Selling Shareholder in a
single sale, in the opinion of counsel satisfactory to ASTI and Selling
Shareholder, each in their reasonable judgment, may be distributed to the public
in the United States pursuant to Rule 144 (or any successor provision then in
effect) under the Securities Act in any three-month period, (iii) any such
Registrable Securities have been sold in a sale made pursuant to Rule 144 (or
any successor provision then in effect) under the Securities Act or (iv) the
Registrable Securities are saleable pursuant to Rule 144(k) under the Securities
Act.

“Registration Expenses” means all expenses in connection with or incident to the
registration of Registrable Securities hereunder, including (a) all SEC and any
FINRA registration and filing fees and expenses, (b) all fees and expenses in
connection with the registration or qualification of Registrable Securities for
offering and sale under the securities or “blue sky” laws of any state or other
jurisdiction of the United States of America and, in the case of an underwritten
offering, determination of their eligibility for investment under the laws of
such jurisdictions as the managing underwriter or underwriters may reasonably
designate, including reasonable fees and disbursements, if any, of counsel for
the underwriters in connection with such registrations or qualifications and
determination, (c) all expenses relating to the preparation, printing,
distribution and reproduction of any Registration Statement required to be filed
hereunder, each prospectus included therein or prepared for distribution
pursuant hereto, each amendment or supplement to the foregoing, the expenses of
preparing Registrable Securities in a form for delivery for purchase pursuant to
such registration or qualification and the expense of printing or producing any
underwriting agreement(s) and agreement(s) among underwriters and any “blue sky”
or legal investment memoranda, any selling agreements and all other documents
approved for use in writing by ASTI to be used in connection with the offering,
sale or delivery of Registrable Securities, (d) messenger, telephone and
delivery expenses of ASTI and out-of-pocket travel expenses incurred by or for
ASTI’s personnel for travel undertaken for any “road show” made in connection
with the offering of securities registered thereby, (e) fees and expenses of any
transfer agent and registrar with respect to the delivery of any Registrable
Securities and any escrow agent or custodian involved in the offering, (f) fees,
disbursements and expenses of counsel of ASTI and independent certified public
accountants of ASTI incurred in connection with the registration, qualification
and offering of the Registrable Securities (including the expenses of any
opinions or “comfort” letters required by or incident to such performance and
compliance), (g) fees, expenses and disbursements of counsel and any other
persons retained by ASTI, including special experts retained by ASTI in
connection with such registration, (h) Securities Act liability insurance, if
ASTI desires such insurance and (i) the fees and expenses incurred by ASTI and
its advisers in connection with the quotation or listing of Registrable
Securities on any securities exchange or automated securities quotation
system. Any brokerage commissions attributable to the sale of any of the
Registrable Securities, and any commissions, fees, discounts or, except as
specified in the immediately preceding sentence, expenses of any underwriter or
placement agent incurred in connection with an offering of securities registered
in accordance with this Agreement and any fees and expenses of any counsel or
other advisors to Selling Shareholder and any other out-of-pocket expenses of
Selling Shareholder shall not be “Registration Expenses.”

 

REGISTRATION RIGHTS AGREEMENT

Page 2



--------------------------------------------------------------------------------

“Registration Statement” means a Demand Registration Statement or a Piggy-Back
Registration Statement, as the case may be.

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

“Securities Act” means the United States Securities Act of 1933, as amended, and
all rules and regulations promulgated thereunder.

(b) The following terms have the meaning set forth in the Sections set forth
below:

 

Term

   Section

Agreement

   Preamble

ASTI

   Preamble

ASTI Shares

   Recitals

Blackout Period

   4

Common Shares

   Recitals

Demand Registration

   2(a)

Demand Registration Statement

   2(a)

Indemnified Party

   8(c)

Indemnifying Party

   8(c)

Maximum Number of Securities

   3(c)

Norsk Hydro

   Preamble

Piggy-Back Registration

   3(a)

Piggy-Back Registration Statement

   3(a)

Securities Purchase Agreement

   Recitals

Selling Shareholder

   Preamble

(c) Interpretation and Rules of Construction. In this Agreement, except to the
extent otherwise provided or that the context otherwise requires:

(i) The headings in this Agreement are for reference purposes only and do not
affect in any way the meaning or interpretation of this Agreement;

(ii) Whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

(iii) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(iv) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

(v) References to a person are also to its successors and permitted assigns; and

(vi) The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.

 

REGISTRATION RIGHTS AGREEMENT

Page 3



--------------------------------------------------------------------------------

2. Demand Registration.

(a) At any time after the twelve (12) month anniversary of the date of the
Securities Purchase Agreement, after receipt of a written request from Selling
Shareholder requesting that ASTI effect a registration (a “Demand Registration”)
under the Securities Act covering at least 250,000 shares of the Registrable
Securities, and which notice shall specify the number of Registrable Securities
for which registration is requested and the intended method or methods of
distribution thereof, ASTI shall, as soon as practicable, but in any event no
later than forty-five (45) days (excluding any days which occur during a
permitted Blackout Period under Section 4 below) after receipt of such written
request, file with the SEC and use its reasonable best efforts to cause to be
declared effective, a registration statement (a “Demand Registration Statement”)
relating to all of the Registrable Securities that ASTI has been so requested to
register for sale, to the extent required to permit the disposition (in
accordance with the intended method or methods of distribution thereof) of the
Registrable Securities so registered.

(b) If the Demand Registration relates to an underwritten public offering and
the managing underwriter of such proposed public offering advises ASTI and
Selling Shareholder that, in its opinion, the number of securities requested to
be included in the Demand Registration (including securities to be sold by ASTI
or any other security holder) exceeds the number which can be sold in such
offering within an acceptable price range, then ASTI shall include in such
Demand Registration first, the Registrable Securities Selling Shareholder
proposes to register, and second, any securities ASTI proposed to register. ASTI
shall not hereafter enter into any agreement which is inconsistent with the
rights of priority provided in this Section 2(b).

(c) Selling Shareholder shall be entitled to an aggregate of three
(3) registrations of Registrable Securities pursuant to this Section 2;
provided, that a registration requested pursuant to this Section 2 shall not be
deemed to have been effected for purposes of this Section 2(c) unless (i) it has
been declared effective by the SEC, (ii) it has remained effective for the
period set forth in Section 5(a) and (iii) the offering of Registrable
Securities pursuant to such registration is not subject to any stop order,
injunction or other order or requirement of the SEC.

(d) Notwithstanding anything to the contrary contained herein, ASTI shall not be
required to prepare and file (i) more than one (1) Demand Registration Statement
in any twelve-month period, or (ii) any Demand Registration Statement within 120
days following the date of effectiveness of any other Registration Statement.

3. Piggy-Back Registration.

(a) If ASTI proposes to file on its behalf and/or on behalf of any holder of its
securities (other than a holder of Registrable Securities) a registration
statement under the Securities Act on any form (other than a registration
statement on Form S-4 or S-8 (or any successor form) for securities to be
offered in a transaction of the type referred to in Rule 145 under the
Securities Act or to employees of ASTI pursuant to any employee benefit plan,
respectively) for the registration of ASTI Shares (a “Piggy-Back Registration”),
it shall give written notice to Selling Shareholder at least thirty (30) days
before the initial filing with the SEC of such piggy-back registration statement
(a “Piggy-Back Registration Statement”), which notice shall set forth the number
of ASTI Shares ASTI and other holders, if any, then contemplate including in
such registration and the intended method of disposition of such ASTI
Shares. The notice shall offer to include in such filing the aggregate number of
Registrable Securities as Selling Shareholder may request.

 

REGISTRATION RIGHTS AGREEMENT

Page 4



--------------------------------------------------------------------------------

(b) If Selling Shareholder desires to have Registrable Securities registered
under this Section 3, it shall advise ASTI in writing within ten (10) days after
the date of receipt of such offer from ASTI of its desire to have Registrable
Securities registered under this Section 3, and shall set forth the number of
Registrable Securities for which registration is requested. ASTI shall thereupon
include, or in the case of a proposed underwritten public offering, use its
reasonable best efforts to cause the managing underwriter or underwriters to
permit such Selling Shareholder to include, in such filing the number of
Registrable Securities for which registration is so requested by Selling
Shareholder, subject to paragraph (c) below, and shall use its reasonable best
efforts to effect registration of such Registrable Securities under the
Securities Act. Any withdrawal of the registration statement by ASTI for any
reason shall constitute and effect an automatic withdrawal of any Piggy-Back
Registration related thereto.

(c) If the Piggy-Back Registration relates to an underwritten public offering
and the managing underwriter of such proposed public offering advises ASTI and
Selling Shareholder in writing that, in its opinion, the number of Registrable
Securities requested to be included in the Piggy-Back Registration in addition
to the securities being registered by ASTI or any other security holder would be
greater than the total number of securities which can be sold in the offering
without having a material adverse effect on the distribution of such securities
or otherwise having a material adverse effect on the marketability thereof (the
“Maximum Number of Securities”), then:

(i) in the event ASTI initiated the Piggy-Back Registration, ASTI shall include
in such Piggy-Back Registration first, the securities ASTI proposes to register
and second, the securities of all other selling security holders, including
Selling Shareholder, to be included in such Piggy-Back Registration in an amount
that together with the securities ASTI proposes to register, shall not exceed
the Maximum Number of Securities, such amount to be allocated among such selling
security holders on a pro rata basis (based on the number of securities of ASTI
held by each such selling security holder); and

(ii) in the event any holder of securities of ASTI initiated the Piggy-Back
Registration, ASTI shall include in such Piggy-Back Registration first, the
securities such initiating security holder proposes to register, second, the
securities of any other selling security holders (including Selling
Shareholder), in an amount that together with the securities the initiating
security holder proposes to register, shall not exceed the Maximum Number of
Securities, such amount to be allocated among such other selling security
holders on a pro rata basis (based on the number of securities of ASTI held by
each such selling security holder) and third, any securities ASTI proposes to
register, in an amount that together with the securities the initiating security
holder and the other selling security holders propose to register, shall not
exceed the Maximum Number of Securities.

(d) ASTI shall not hereafter enter into any agreement that is inconsistent with
the rights of priority provided in
Section 3(c).

(e) The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 prior to the effectiveness of such
registration whether or not any Selling Shareholder has elected to include
securities in such registration. The Registration Expenses of any such withdrawn
registration shall be borne by the Company.

4. Blackout Periods. ASTI shall have the right to delay the filing or
effectiveness of a Registration Statement required pursuant to Section 2 or 3
hereof during no more than two (2) periods aggregating to not more than ninety
(90) days in any twelve-month period (each, a “Blackout Period”), in the event
that (i) ASTI would, in accordance with the advice of its counsel, be required
to disclose in the prospectus material non-public information that ASTI has a
bona fide business purpose for preserving as confidential and that is not
otherwise then required by law to be publicly disclosed, (ii) ASTI determines
that the prospectus requires amendment or supplement due to the happening of any
event that comes to the attention of ASTI and as a result of which the

 

REGISTRATION RIGHTS AGREEMENT

Page 5



--------------------------------------------------------------------------------

prospectus would contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading or (iii) in the good faith judgment of ASTI’s board of directors,
there is a reasonable likelihood that disclosure of material non-public
information, or any other action to be taken in connection with the prospectus,
would materially and adversely affect or interfere with any financing,
acquisition, merger, disposition of assets (not in the ordinary course of
business), corporate reorganization or other material transaction or
negotiations involving ASTI; provided, however, that (A) Selling Shareholder
shall be entitled, at any time after receiving notice of such delay and before
such Demand Registration Statement becomes effective, to withdraw such request
and, if such request is withdrawn, such Demand Registration shall not count as
one of the permitted Demand Registrations and (B) ASTI shall delay during such
Blackout Period the filing or effectiveness of any Registration Statement
required pursuant to the registration rights of other holders of any securities
of ASTI. ASTI shall promptly give Selling Shareholder written notice of such
determination containing a general statement of the reasons for such
postponement and an approximation of the anticipated delay. After the expiration
of any Blackout Period (including upon public disclosure of the material
non-public information that was the reason for such Blackout Period) and without
any further request from Selling Shareholder, ASTI shall promptly notify Selling
Shareholder and shall use its reasonable best efforts to prepare and file with
the SEC the requisite Registration Statement or such amendments or supplements
to such Registration Statement or prospectus used in connection therewith as may
be necessary to cause such Registration Statement to become effective as
promptly as practicable thereafter.

5. Registration Procedures. If ASTI is required by the provisions of Section 2
or 3 to use its reasonable best efforts to effect the registration of any of its
securities under the Securities Act, ASTI shall, as soon as practicable, and in
the case of a Demand Registration no later than sixty (60) days (excluding any
days that fall during a permitted Blackout Period under Section 4) after receipt
of a written request for a Demand Registration:

(a) prepare and file with the SEC a Registration Statement with respect to such
securities and use its reasonable best efforts to cause such Registration
Statement to become effective as promptly as practicable and to remain effective
for a period of time required for the disposition of such Registrable Securities
by Selling Shareholder but not to exceed sixty (60) days excluding any days that
fall during a permitted Blackout Period under Section 4; provided, however, that
before filing such Registration Statement or any amendments or supplements
thereto, ASTI shall furnish to counsel selected by Selling Shareholder copies of
all documents proposed to be filed, which documents shall be subject to the
review of and comment by such counsel;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the sale or other disposition
of all securities covered by such Registration Statement until the earlier of
such time as all ASTI Shares held by Selling Shareholder cease to be Registered
Securities and the expiration of sixty (60) days (excluding any days that fall
during a permitted Blackout Period under Section 4);

(c) furnish to Selling Shareholder and each underwriter, if any, of the
Registrable Securities being sold by Selling Shareholder such number of
conformed copies of the applicable Registration Statement and each such
amendment and supplement thereto (including in each case all exhibits), such
number of copies of the prospectus contained in such Registration Statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus, in conformity with the requirements of the Securities Act, and such
other documents, as Selling Shareholder and such underwriter, if any, may
reasonably request;

 

REGISTRATION RIGHTS AGREEMENT

Page 6



--------------------------------------------------------------------------------

(d) use its reasonable best efforts to register or qualify the Registrable
Securities or other securities covered by such Registration Statement under such
other securities or blue sky laws of such jurisdictions within the United States
and its territories and possessions as Selling Shareholder and any underwriter
of the Registrable Securities being sold by Selling Shareholder shall reasonably
request, to keep such registration or qualification in effect for so long as
such Registration Statement remains in effect or until all of the Registrable
Securities are sold, whichever is shorter, and to take any other action which
may be reasonably necessary or advisable to enable Selling Shareholder and such
underwriter to consummate the disposition in such jurisdictions of the
securities owned by Selling Shareholder (provided, however, that ASTI shall not
be required in connection therewith or as a condition thereto to qualify to do
business as a foreign corporation, subject itself to taxation in or to file a
general consent to service of process in any jurisdiction where it would not,
but for the requirements of this paragraph (d), be obligated to do so) and do
such other reasonable acts and things as may be required of it to enable Selling
Shareholder and such underwriter to consummate the disposition in such
jurisdiction of the securities covered by such Registration Statement;

(e) (i) furnish, at the request of Selling Shareholder, a signed counterpart,
addressed to Selling Shareholder and the underwriters, if any, of an opinion of
counsel representing ASTI in connection with such registration, dated the
effective date of such Registration Statement (or, if such registration includes
an underwritten public offering, opinions dated the date of the closing(s) under
the underwriting agreement) covering such matters as are customary in connection
with such registered offering of securities by ASTI, reasonably satisfactory in
form and substance to Selling Shareholder and (ii) use its reasonable best
efforts to furnish, at the request of Selling Shareholder, a signed counterpart,
addressed to Selling Shareholder and the underwriters, if any, of a “comfort”
letter, dated the effective date of such Registration Statement (and, if such
registration includes an underwritten public offering, letters of like kind
dated the date the offering is priced and the date of the closing under the
underwriting agreement), signed by the independent public accountants who have
certified ASTI’s financial statements included in such Registration Statement
covering substantially the same matters with respect to such Registration
Statement (and the prospects included therein) and, with respect to events
subsequent to the date of such financial statements, as are customarily covered
in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities, including that in the opinion of such accountants, the
financial statements and other financial data of ASTI included in such
Registration Statement, prospectus or any amendment or supplement thereto,
comply as to form in all material respects with the applicable requirements of
the Securities Act;

(f) enter, only with respect to Demand Registrations relating to an underwritten
public offering, into customary agreements (including an underwriting agreement
containing representations, warranties and indemnities in customary form) and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of such Registrable Securities;

(g) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations promulgated by the SEC;

 

REGISTRATION RIGHTS AGREEMENT

Page 7



--------------------------------------------------------------------------------

(h) use its reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange or quotation system on which ASTI Shares
are listed or traded;

(i) give written notice to Selling Shareholder:

(i) when such Registration Statement, the prospectus or any amendment or
supplement thereto has been filed with the SEC and when such Registration
Statement or any post-effective amendment thereto has become effective;

(ii) of any request by the SEC for amendments or supplements to such
Registration Statement or the prospectus included therein or for additional
information;

(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of such Registration Statement or the initiation of any proceedings for that
purpose;

(iv) of the receipt by ASTI or its legal counsel of any notification with
respect to the suspension of the qualification of ASTI Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

(v) of the happening of any event that requires ASTI to make changes in such
Registration Statement or such prospectus in order to make the statements
therein, in light of the circumstances in which they were made, not misleading
(which notice shall be accompanied by an instruction to suspend the use of such
prospectus until the requisite changes have been made);

(j) use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of such Registration
Statement at the earliest possible time;

(k) upon the occurrence of any event contemplated by Section 5(i)(v) above,
promptly prepare a post-effective amendment to such Registration Statement or a
supplement to the related prospectus or file any other required document so
that, as thereafter delivered to Selling Shareholder, the prospectus shall not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. If ASTI notifies Selling Shareholder
in accordance with Section 5(i)(v) above to suspend the use of the prospectus
until the requisite changes to the prospectus have been made, then Selling
Shareholder shall suspend use of such prospectus and use its reasonable best
efforts to return to ASTI all copies of such prospectus other than permanent
file copies then in Selling Shareholder’s possession, and the period of
effectiveness of such Registration Statement provided for above shall be
extended by the number of days from and including the date of the giving of such
notice to the date Selling Shareholder shall have received such amended or
supplemented prospectus pursuant to this Section 5(k);

(l) make reasonably available for inspection by representatives of Selling
Shareholder, any underwriter participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
such representative or any such underwriter all relevant financial and other
records, pertinent corporate documents and properties of ASTI and cause ASTI’s
officers, directors and employees to supply all relevant information reasonably
requested by such representative or any such underwriter, attorney, accountant
or agent in connection with the registration;

 

REGISTRATION RIGHTS AGREEMENT

Page 8



--------------------------------------------------------------------------------

(m) in connection with any underwritten offering, make appropriate officers and
senior executives of ASTI available to the selling security holders for meetings
with prospective purchasers of Registrable Securities and prepare and present to
potential investors customary “road show” material in each case in accordance
with the recommendations of the underwriters and in all respects in a manner
reasonably requested and consistent with other new issuances of securities in an
offering of a similar size to such offering of the Registrable Securities; and

(n) use reasonable best efforts to procure the cooperation of ASTI’s transfer
agent in settling any offering or sale of Registrable Securities, including with
respect to the transfer of physical stock certificates into book-entry form in
accordance with any procedures reasonably requested by Selling Shareholder or
the underwriters, if any.

It shall be a condition precedent to the obligation of ASTI to take any action
pursuant to this Agreement in respect of the Registrable Securities which are to
be registered at the request of Selling Shareholder that Selling Shareholder
shall furnish to ASTI such information regarding the Registrable Securities held
by Selling Shareholder and the intended method of distribution thereof as ASTI
shall reasonably request and as shall be required in connection with the action
taken by ASTI.

6. Expenses. All Registration Expenses shall be paid by ASTI, except that
Selling Shareholder shall bear and pay any (a) brokerage commissions
attributable to the sale of any of the Registrable Securities, (b) underwriting
commissions and discounts applicable to securities offered for its account in
connection with any registrations, filings and qualifications made pursuant to
this Agreement, (c) fees and expenses incurred in respect of counsel or other
advisors to Selling Shareholder and (d) any other out-of-pocket expenses of
Selling Shareholder.

7. Rule 144 Information. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, ASTI agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

(b) use its best efforts to file with or furnish to the SEC in a timely manner
all reports and other documents required of ASTI under the Securities Act and
the Exchange Act; and

(c) furnish to Selling Shareholder forthwith upon request a written statement by
ASTI as to its compliance with the reporting requirements of Rule 144 under the
Exchange Act and of the Securities Act and the Exchange Act, a copy of the most
recent annual or quarterly report of ASTI, and such other reports and documents
so filed or furnished by ASTI as Selling Shareholder may reasonably request in
availing itself of any rule or regulation of the SEC allowing Selling
Shareholder to sell any Registrable Securities without registration.

8. Indemnification and Contribution.

(a) ASTI shall indemnify and hold harmless Selling Shareholder, Selling
Shareholder’s directors and officers, each agent and any underwriter for ASTI
(within the meaning of the Securities Act), and each person, if any, who
controls Selling Shareholder or such agent or underwriter within the meaning of
the Securities Act, against any losses, claims, damages or liabilities, joint or
several, to which they may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or proceedings in
respect thereof) arise out of or are based on any untrue or alleged untrue
statement of any material fact contained in a

 

REGISTRATION RIGHTS AGREEMENT

Page 9



--------------------------------------------------------------------------------

Registration Statement on the effective date thereof (including any prospectus
filed under Rule 424 under the Securities Act or any amendments or supplements
thereto), or any document incorporated by reference therein, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and shall reimburse each of Selling Shareholder, Selling
Shareholder’s directors and officers, such agent or underwriter or such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability, proceeding or action; provided, however, that the indemnity agreement
contained in this Section 8(a) shall not apply to amounts paid in settlement of
any such loss, claim, damage, liability, proceeding or action if such settlement
is effected without the consent of ASTI (which consent shall not be unreasonably
withheld or delayed); provided further that ASTI shall not be liable to Selling
Shareholder, such Selling Shareholder’s directors and officers, such agent or
underwriter or such controlling person in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in connection with a Registration Statement, preliminary
prospectus, final prospectus or amendments or supplements thereto, in reliance
upon and in conformity with written information furnished expressly for use in
connection with such registration by Selling Shareholder, such Selling
Shareholder’s directors or officers, such agent or underwriter or such
controlling person or by such Selling Shareholder’s failure to furnish ASTI,
upon request, with the information with respect to Selling Shareholder or any
participating person that is the subject of the untrue statement or
omission. ASTI shall not, without the consent of Selling Shareholder (which
consent shall not be unreasonably withheld or delayed), effect any settlement of
any pending or threatened proceeding or action in respect of which Selling
Shareholder is a party and indemnity has been sought hereunder by Selling
Shareholder, unless such settlement includes an unconditional release of Selling
Shareholder from all liability for claims that are the subject matter of such
proceeding or action. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of Selling Shareholder,
Selling Shareholder’s directors and officers, such agent or underwriter or such
controlling person, and shall survive the transfer of such securities by Selling
Shareholder.

(b) Selling Shareholder shall indemnify and hold harmless ASTI, each of its
directors and officers, each person, if any, who controls ASTI within the
meaning of the Securities Act, and each agent and any underwriter for ASTI
(within the meaning of the Securities Act) against any losses, claims, damages
or liabilities, joint or several, to which ASTI or any such director, officer,
controlling person, agent or underwriter may become subject, under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or proceedings in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in a Registration Statement on the effective date thereof (including any
prospectus filed under Rule 424 under the Securities Act or any amendments or
supplements thereto) or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in such Registration
Statement, preliminary or final prospectus, or amendments or supplements
thereto, in reliance upon and in conformity with written information furnished
by or on behalf of Selling Shareholder expressly for use in connection with such
registration, preliminary prospectus, final prospectus or amendments or
supplements thereto; and Selling Shareholder shall reimburse any legal or other
expenses reasonably incurred by ASTI or any such director, officer, controlling
person, agent or underwriter in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 8(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of Selling Shareholder (which consent
shall not be unreasonably withheld or delayed), and provided further that the
liability of Selling Shareholder hereunder shall be limited to the aggregate net
proceeds received by Selling Shareholder in connection with any offering to
which such registration under the

 

REGISTRATION RIGHTS AGREEMENT

Page 10



--------------------------------------------------------------------------------

Securities Act relates. Selling Shareholder shall not, without the consent of
ASTI (which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceeding or action in respect of which
ASTI is a party and indemnity has been sought hereunder by ASTI, unless such
settlement includes an unconditional release of ASTI from all liability for
claims that are the subject matter of such proceeding or action.

(c) If the indemnification provided for in this Section 8 from the indemnifying
party (the “Indemnifying Party”) is unavailable to any person entitled to
indemnification hereunder (the “Indemnified Party”) in respect of any losses,
claims, damages, liabilities or expenses referred to therein, then the
Indemnifying Party, in lieu of indemnifying the Indemnified Party, shall
contribute to the amount paid or payable by the Indemnified Party as a result of
such losses, claims, damages, liabilities or expenses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the actions which resulted in such losses,
claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and the
Indemnified Party shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, the Indemnifying Party or
the Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by a party as a result of the losses, claims, damages, liabilities
and expenses referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding. If the allocation provided in this paragraph (c) is
not permitted by applicable law, the parties shall contribute based upon the
relevant benefits received by ASTI from the offering of securities on the one
hand and the net proceeds received by Selling Shareholder from the sale of
securities on the other.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8(c) were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

(d) The Indemnified Party agrees to give prompt written notice to the
Indemnifying Party after the receipt by the Indemnified Party of any written
notice of the commencement of any action, suit, proceeding or investigation or
threat thereof made in writing for which the Indemnified Party intends to claim
indemnification or contribution pursuant to this Agreement; provided, that the
failure so to notify the Indemnifying Party shall not relieve the Indemnifying
Party of any liability that it may have to the Indemnified Party hereunder
unless such failure is materially prejudicial to the Indemnifying Party. If
notice of commencement of any such action is given to the Indemnifying Party as
above provided, the Indemnifying Party shall be entitled to participate in and,
to the extent it may wish, to assume the defense of such action at its own
expense, with counsel chosen by it and reasonably satisfactory to such
Indemnified Party. The Indemnified Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the
reasonable fees and expenses of such counsel shall be paid by the Indemnified
Party unless (i) the Indemnifying Party agrees to pay the same, (ii) the
Indemnifying Party fails to assume the defense of such action or (iii) the named
parties to any such action (including any impleaded parties) have been advised
by such counsel that either (A) representation of such Indemnified Party and the
Indemnifying Party by the same counsel would be inappropriate under applicable
standards of professional conduct or (B) there are one or more legal defenses
available to it which are substantially different from or additional to those
available to the Indemnifying Party. No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld or delayed.

 

REGISTRATION RIGHTS AGREEMENT

Page 11



--------------------------------------------------------------------------------

(e) The agreements contained in this Section 8 shall survive the transfer of the
Registrable Securities by Selling Shareholder and sale of all the Registrable
Securities pursuant to any Registration Statement and shall remain in full force
and effect, regardless of any investigation made by or on behalf of Selling
Shareholder, any of Selling Shareholder’s directors and officers, any person who
participates in the offering of Registrable Securities, including underwriters
(as defined in the Securities Act), and any person, if any, who controls Selling
Shareholder or such participating person within the meaning of the Securities
Act.

9. Limitations on Registration of Other Securities; Representation. From and
after the date of this Agreement, ASTI shall not, without the prior written
consent of Norsk Hydro, enter into any agreement with any holder or prospective
holder of any securities of ASTI giving such holder or prospective holder any
registration rights the terms of which are more favorable taken as a whole than
the registration rights granted to Selling Shareholder hereunder unless ASTI
shall also give such rights to Selling Shareholder.

10. No Inconsistent Agreements. ASTI shall not hereafter enter into any
agreement with respect to its securities that is inconsistent in any material
respects with the rights granted to Selling Shareholder in this Agreement.

11. Selection of Managing Underwriters. In the event Selling Shareholder has
requested an underwritten offering, the underwriter or underwriters shall be
selected by Selling Shareholder and shall be approved by ASTI, which approval
shall not be unreasonably withheld or delayed, ASTI and Selling Shareholder
shall enter into an underwriting agreement with such underwriter or underwriters
containing representations, warranties and indemnities in customary form,
provided, (i) that all of the representations and warranties by, and the other
agreements on the part of, ASTI to and for the benefit of such underwriters
shall also be made to and for the benefit of Selling Shareholder, (ii) that any
or all of the conditions precedent to the obligations of such underwriters under
such underwriting agreement shall be conditions precedent to the obligations of
Selling Shareholder and (iii) that Selling Shareholder shall not be required to
make any representations or warranties to or agreements with ASTI or the
underwriters other than representations, warranties or agreements regarding
Selling Shareholder and the Registrable Securities held by Selling Shareholder
and any other representations required by law.

12. Miscellaneous.

(a) Specific Performance. The parties hereto agree that irreparable damage would
occur in the event any provision of this Agreement was not performed in
accordance with the terms hereof and that the parties shall be entitled to
specific performance of the terms hereof, in addition to any other remedy at law
or in equity.

(b) Amendments and Waivers.

(i) Any provision of this Agreement may be amended or waived only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
ASTI and Selling Shareholder or, in the case of a waiver, by the party or
parties against whom the waiver is to be effective.

 

REGISTRATION RIGHTS AGREEMENT

Page 12



--------------------------------------------------------------------------------

(ii) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder (other than a failure or delay beyond a period of time
specified herein) shall operate as a waiver thereof and no single or partial
exercise thereof shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

(c) Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by telecopy, by a
recognized overnight courier service or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this
Section 12(c)):

(i) if to ASTI:

Ascent Solar Technologies, Inc.

12300 N. Grant St.

Thornton, CO 80241-3120

United States

Facsimile:   +1 (720) 872-5077 Attention:   Farhad Moghadam, President and Chief
Executive Officer

with a copy to:

Holland & Knight LLP

2300 U.S. Bancorp Tower

111 S.W. Fifth Avenue

Portland, Oregon 97204

United States

Facsimile:   +1 (503) 241-8014 Attention:   Mark A. von Bergen   David C. Wang

(ii) if to Norsk Hydro or Selling Shareholder:

Norsk Hydro Produksjon AS

Drammensveien 260

N-0240 Oslo

Norway

Facsimile:   + 47 22 53 75 82 Attention:   Rolf Torgeir Aase

with a copy to (which shall not constitute notice):

Shearman & Sterling LLP

Broadgate West

9 Appold Street

London EC2A 2AP

United Kingdom

Facsimile:   +44 (0) 207 655-5216 Attention:   Sean J. Skiffington

 

REGISTRATION RIGHTS AGREEMENT

Page 13



--------------------------------------------------------------------------------

(d) Successors and Assigns; Third Party Beneficiaries. This Agreement shall be
binding upon and inure solely to the benefit of each party hereto, and, except
as provided in Section 8 hereof, nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement. This
Agreement may not be assigned by any party hereto without the prior written
consent of the other party hereto, except that the registration rights of
Selling Shareholder with respect to any Registrable Securities shall be
transferred to any affiliate of Selling Shareholder to which Registrable
Securities have been transferred. All of the obligations of ASTI hereunder shall
survive any such transfer.

(e) Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any Delaware state or federal court, in each case
sitting in the City of Wilmington, New Castle County. The parties hereto hereby
(a) submit to the exclusive jurisdiction of any Delaware state or federal court,
in each case sitting in the City of Wilmington, New Castle County, for the
purpose of any action arising out of or relating to this Agreement brought by
any party hereto and (b) irrevocably waive, and agree not to assert by way of
motion, defense or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

(f) Waiver of Jury Trial. Each of the parties hereto hereby waives to the
fullest extent permitted by applicable law any right it may have to a trial by
jury with respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement or the transactions contemplated
hereby. Each of the parties hereto (i) certifies that no representative, agent
or attorney of the other party has represented, expressly or otherwise, that
such other party would not, in the event of litigation, seek to enforce that
foregoing waiver and (ii) acknowledges that it and the other party hereto have
been induced to enter into this Agreement and the transactions contemplated
hereby, as applicable, by, among other things, the mutual waivers and
certifications in this Section 12(f).

(g) Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

(h) Entire Agreement. This Agreement and the Securities Purchase Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and undertakings,
both written and oral, between the parties with respect to the subject matter
hereof and thereof.

(i) Cumulative Remedies. The rights and remedies provided by this Agreement are
cumulative and the use of any one right or remedy by any party hereto shall not
preclude or waive its right to use any or all other remedies. Such rights and
remedies are given in addition to any other rights the parties may have by law,
statute, ordinance or otherwise.

 

REGISTRATION RIGHTS AGREEMENT

Page 14



--------------------------------------------------------------------------------

(j) Construction. Each party hereto acknowledges and agrees it has had the
opportunity to draft, review and edit the language of this Agreement and that no
presumption for or against any party arising out of drafting all or any part of
this Agreement will be applied in any dispute relating to, in connection with or
involving this Agreement. Accordingly, the parties hereto hereby waive the
benefit of any rule of law or any legal decision that would require, in cases of
uncertainty, that the language of a contract should be interpreted most strongly
against the party who drafted such language.

(k) Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

REGISTRATION RIGHTS AGREEMENT

Page 15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

ASCENT SOLAR TECHNOLOGIES, INC. By:     Name:   Farhad Moghadam Title:  
President and Chief Executive Officer NORSK HYDRO PRODUKSJON AS By:     Name:  
Title:   Authorized Representative

 

REGISTRATION RIGHTS AGREEMENT

Page 16